Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00882-CV

                                 Joseph ZAPATA and Maria Banda,
                                           Appellants

                                            v.
                              Walter Mortgage Company LLC,
                         WALTER MORTGAGE COMPANY LLC, et al.,
                                         Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 10-03-48880-CV
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: February 5, 2014

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was due on January 13, 2014. On January 6, 2014, the trial court clerk

filed a Notification of Late Record stating the clerk’s record would not be filed because appellants

had failed to pay or make arrangements to pay the clerk’s fee for preparing the record and that

appellants are not entitled to appeal without paying the fee. Accordingly, on January 13, 2014,

this court ordered appellants to provide written proof to this court no later than January 23, 2014

that either (1) the clerk’s fee had been paid or arrangements have been made to pay the clerk’s fee;

or (2) appellants are entitled to appeal without paying the clerk’s fee. Our order cautioned
                                                                                      04-13-00882-CV


appellants that if they failed to file such written proof within the time provided, this appeal would

be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       Appellants have not responded; therefore, this appeal is dismissed.


                                                      PER CURIAM




                                                -2-